DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose specific properties of the elastomeric material compare to a reference material while exposed to various degree of cerumen, sweat and oil.
The prior art of record does not disclose the curved portion and the second portion are connected so as to define an aperture extending therebetween to view at least a portion of the eardrum when the curved portion couples to the first side of the ear canal and the second portion couples to the second side.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The “umbo platform” is ambiguous and not fully described in the specification. There are materials suggested for this component but it is not understood by the examiner as where exactly this component is located, what is its functionality and this is not an obvious term in the art.
Claim Objections
Claim 5 is objected to because of the following informalities:  no new limitations are added to the dependent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 13-17, 19-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (10143592).
	Regarding claim 1, 5, 26, Goldstein discloses an apparatus and method for placement with a user (Figs 1 and 2), the apparatus comprising: a transducer (Fig 2, transducer 128); and a retention structure (Fig 2, Expandable element 120 and foldable element 118) comprising: a shape profile corresponding to a tissue of the user to couple the transducer to the user (Fig 2, reshaping to user’s ear canal), wherein the retention structure maintains a location of the transducer when coupled to the user; and a layer of elastomer (Fig 2, Expandable Element 120), wherein the elastomer has a hardness of between 0 A and 100 A (Column 10, lines 1-10 discloses “The expandable element material may have a low to medium shore A hardness, e.g., about 1 to about 30. The foldable element material typically has a higher shore A hardness, e.g., about 70 to about 100“), and a thickness of between approximately 25 microns and approximately 500 microns (Column 9, lines 10-30 discloses “ For example, the expandable element 120, in unstretched form, may have a thickness of from about 0.1 to about 0.5 [100-500 microns] mm and the foldable element 118 may have a thickness of from about 0.05 to about 2 mil (about 1 to about 50 microns). And the foldable element 118 may have a thickness of from about 0.05 to about 2 mil (about 1 to about 50 microns).” Since the range on 1-50 inherently have 25-50 range embedded by definition, it would have been obvious to one of ordinary skilled in the art to pick a range from 25-50 from the range disclosed by Goldstein as a matter of a design preference without diverging from the main concept of the invention to achieve the same predictable outcome of providing a reshapable ear insert.).

Regarding claims 2 and 13, Goldstein discloses the limitations of claim 1. Goldstein further discloses that that elastomer is polyurethane with young modulus of 25x10^6 Pa.
Regarding claims 3-4, 5-8, 25, Goldstein discloses the limitations of claim 1. Goldtesin does disclose some examples of materials used for the expandable elmenet. Further discloses in column 3 lines 35-50 “Processes, techniques, apparatus, and materials as known by one of ordinary skill in the art may not be discussed in detail but are intended to be part of the enabling description where appropriate. For example specific materials may not be listed for achieving each of the targeted properties discussed, however one of ordinary skill would be able, without undue experimentation, to determine the materials needed given the enabling disclosure herein.”. Further in Column 9 discloses “materials contain at least one polymer (e.g., a high molecular weight plastic or elastomer), but may additionally contain one or more further additives typically employed in the polymer art such as fillers, plasticizers, anti-oxidants, stabilizers, impact modifiers, colorants and the like”.
However, Goldstein does not specifically disclose material with properties such as hardness of 65-95A, tensile strength of 5-50 MPa at various elongation from 50-650%.
Clearly as mentioned above, Goldstein aware of various materials and vast number of options available to achieve the same predictable outcome of conformable 
Regarding claim 14, 15, 23, Goldstein discloses the limitations of claim 1. Goldstein further discloses that the elastomer could be fluoroelastomers (Column 10, line 25). 
However, Goldstein does not specifically disclose that the elastomer could be made of polycarbonate urethane with poly(dimethy! siloxane) soft segment.
Clearly as mentioned above, Goldstein aware of various materials and vast number of options available to achieve the same predictable outcome of conformable hearing device to a user’s ear canal and suggests that a process of trial and error of various material is obvious to an ordinary skilled in the art. It would have been obvious as a matter of design preference for an ordinary skilled in the art to try to target specific patient or patient population with specific anatomy needs, comfort needs etc. and utilize various materials to achieve these desires. In the process materials such as ones disclosed in the claimed limitations could be used to achieve this design preference.

Regarding claims 16 and 17, Goldstein discloses the limitations of claim 1. Goldstein further discloses that the retention structure comprises a curved portion having an inner surface toward an eardrum of the patient when placed, and wherein the curved portion couples to an ear canal wall of the patient, oriented toward the eardrum when placed to couple the transducer to the eardrum (Fig 2, curved portion toward the eardrum shown by the arrow below), and the curved portion couples to the ear canal on a first side of the ear canal opposite the eardrum, and wherein a second portion of the retention structure couples to a second side of the ear canal opposite the first side to hold the retention structure in the ear canal (The retention structure is applying force to the walls of the ear canal in all directions in a circular way and by definition there will be opposing forces holding the structure in its place in this manner).

    PNG
    media_image1.png
    416
    444
    media_image1.png
    Greyscale

Regarding claims 19-21, 30, 32, Goldstein discloses the limitations of claim 1. However, Goldstein does not disclose a 3D mold printing process to apply ridges on the surface of the retention structure, or an injection molding process to manufacture the device.
Examiner takes official notice that 3D molds are well known and widely used in the art of ear inserts to design various designs and patterns aka ribs, on the surface of the retentions to facilitate retention within the ear canal securely. It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize such design process to add patterns on the retention of Goldstein to securely and more effectively hold the device in a user’s ear.
Regarding claim 24, Goldstein discloses the limitations of claim. Goldstein further discloses coating polymers for the outer layer of the device. (Column 10, lines 25-50 discloses “ To decrease the permeability of the foldable element material, a barrier layer may comprise part of the material. For example, a coextruded multilayer film containing a central layer of polyvinylidene chloride sandwiched between outer layers of polyolefin (such as the films sold under the brand name “Saranex” by Dow Chemical) may be utilized”)
However, Goldstein does not specifically disclose that the coating polymer comprising a poly(p-xylylene) polymer.
Clearly as mentioned above, Goldstein aware of various materials and vast number of options available to achieve the same predictable outcome of conformable .
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (10143592) and further in view of Ladabaum (20100322452).
Regarding claim 22, Goldstein discloses the limitations of claim .However, Goldstein does not disclose a layer with water contact angle of 20-80 degrees for the elastomer.
Such layer is disclosed by Ladabaum for an ear insert (Paragraph 0020 discloses “Surfaces that are both oleophobic and hydrophobic can be created by modifying the surface wettability and/or geometry of the opposing surfaces. Coatings which are hydrophobic (water droplet contact angle greater than 90 degrees) and somewhat oleophobic (lipid or oil droplet contact angle greater than 60 degrees but less than 90 degrees), can be used “ Since the range on 60-90 inherently have 60-80 range embedded by definition, it would have been obvious to one of ordinary skilled in the art to pick a range from 60-80 from the range disclosed by Ladabaum as a matter of a design preference without diverging from the main concept of the invention to achieve the same predictable outcome of providing a Oleophilic surface). 
.
Claims 27-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (10143592) and further in view of Shennib (6942989).
	Regarding claims 27-29, 31, Goldstein discloses the limitations of claim 1 and 26. However Goldstein does not disclose a process of application of a mineral oil to tympanic membrane of a user.
	Shennib discloses an ear insert apparatus (Fig  having a tympanic membrane member (Fig 3, Hearing device 90 with filament assembly 30) requiring application of mineral oil to the tympanic membrane for better adhesion (Column 15, lines 45-60 discloses “A pre-application of liquid contact agent 61 (i.e., mineral oil) on the tympanic membrane may be desirable for adhering the filament assembly to the tympanic membrane during the placement process.”). 
	Since both Goldstein and Shennib disclose an hearing device that required to be inserted in user’s ear it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the retention structure of Goldstein for any processing unit housing such as the one disclosed by Shennib which could be having an extra item of filament unit for specific vibratory means and use the mineral oil as suggested by Shennib to improve adhesion. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652